UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6569



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CLINTON DESHANNON MYERS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:05-cr-00096-jct)


Submitted:   August 31, 2007             Decided:   September 13, 2007


Before MICHAEL and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Clinton Deshannon Myers, Appellant Pro Se. Ronald Andrew Bassford,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clinton Deshannon Myers seeks to appeal the district

court order denying his motions to reopen the time to file a notice

of   appeal    from   his    criminal    judgment     and   for    production   of

transcripts. In criminal cases, the defendant must file the notice

of appeal within ten days after “the entry of either the judgment

or the order being appealed.”           Fed. R. App. P. 4(b)(1)(A)(i).       With

or without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to thirty

days to file a notice of appeal.            Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

              The district court entered its order on March 9, 2007.

Myers’ undated notice of appeal was postmarked on April 11, 2007,

after   the    ten-day      period    expired   but   within      the   thirty-day

excusable neglect period.            Because the notice of appeal was filed

within the excusable neglect period, we remand the case to the

district court for the court to determine whether Myers has shown

excusable neglect or good cause warranting an extension of the ten-

day appeal period.          The record, as supplemented, will then be

returned to this court for further consideration.



                                                                          REMANDED




                                        - 2 -